Citation Nr: 1547164	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  09-47 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel

INTRODUCTION

The Veteran had active duty service from August 1969 to August 1973.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in October 2013.  A transcript of that hearing has been associated with the claims file.
 
This appeal was processed using Virtual VA and the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  
  
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a remand is necessary in this case to obtain substantial compliance with the Board's December 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Specifically, in its December 2014 remand, the Board requested that the AOJ obtain treatment records from Kerrville VA Hospital for the 1990s.  The Board notes that the AOJ requested medical records for the period of January 1990 to December 1990 only.  Accordingly, upon remand, the AOJ should attempt to obtain medical records from Kerrville VA Hospital from January 1991 through December 1999 and associate them with the claims file.

The Board's December 2014 remand also requested that the AOJ obtain a new VA examination.  While the Veteran was afforded a subsequent VA examination in February 2015, the examiner failed to fully address the Veteran's prior diagnoses of record.  Additionally, in its December 2014 remand, the Board had requested that the examiner address the conflicting findings of record, as to whether the Veteran has PTSD.  The Board notes that the February 2015 examiner only addressed one instance where the Veteran was diagnosed with PTSD at a VA Medical Center and ignored the other findings of record, to include a PTSD diagnosis by the Vet Center in 1992 after an assessment of the Veteran.  A new VA examination which complies with the Board's December 2014 remand directives is therefore, required in this case.

Finally, the Board notes that although a 30 Day Waiver Form was associated with the file in September 2015, which noted that the Veteran had received a supplemental statement of the case (SSOC), the actual SSOC was not associated with the Veteran's file following the Board's December 2014 remand.  Thus, it is unclear from review of the electronic record whether the issue was readjudicated by the AOJ per the Board's remand instructions.  Readjudication of the issue in an SSOC must be accomplished and the SSOC must be associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

Medical records from Kerrville VA Hospital from January 1991 through December 1999 should also be obtained and associated with the claims file.

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file, to include all updated VA medical records.  All information obtained must be made part of the paper or electronic file.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts, the records cannot be obtained, notify the Veteran and his representative and (a) identify the specific records that cannot be obtained; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  The Veteran must then be given an opportunity to respond.

3.  After the above development has been completed and all records associated with the claims file, the Veteran must be afforded a VA examination from an examiner other than the one who provided the 2014 and 2015 examination and opinion.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  An explanation for all opinions expressed must be provided.  

The Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

First, the examiner must provide all current non-PTSD psychiatric diagnoses.  If anxiety disorder, polysubstance dependence and abuse, cannabis use and dependence, alcohol abuse and dependence, and cocaine mood disorder, and substance induced depressive disorder are not diagnosed, the prior diagnoses must be addressed and a support explanation for the lack of current diagnosis must be provided.  

It should also be noted that multiple diagnoses for psychological disorders appear in the record, to include: PTSD (Vet's Center appointments in 1992, 2007, and 2008, May 2007 VA treatment records, June 2008 VA group progress note, September 2013 VA treatment record, and September 2014 VA examination); anxiety disorder (May 2007 VA treatment records and September 2013 VA treatment records); polysubstance dependence and abuse, cannabis use and dependence, alcohol abuse and dependence, and cocaine use (May 2007 VA treatment records, October 2008 VA examination, January 2009 VA addendum opinion, September 2013 VA treatment record); mood disorder (March 2008 VA treatment records, October 2008 VA examination, January 2009 VA addendum opinion); and substance induced depressive disorder (September 2014 VA examination).

Second, for each disorder diagnosed other than PTSD, the examiner must state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including as a result of the conceded in-service combat stressors or any stressor related to a fear of hostile military activity.  

Third, the examiner must also opine whether it is at least as likely as not that the Veteran's use of marijuana during his Vietnam service was the onset or early symptom of a currently diagnosed psychiatric disorder.  The Veteran has reported his first use of marijuana was one month after arriving in Vietnam, and he "used marijuana to relax."  See March 1992 Vet Center record.  The February 2015 VA examiner also found that it was as likely as not that the Veteran's substance abuse problem was induced or began while in service due to his fear of hostile military activity, while serving in Vietnam.

Fourth, the examiner must determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If not, the examiner must discuss the prior diagnoses of PTSD in the Veteran's medical records.  The examiner's opinion must also address the conflicting opinions of record regarding the Veteran's re-experiencing symptoms, including previous VA examinations, which found that there were no re-experiencing or avoidance symptoms, in contrast to a June 2007 VA treatment record, which noted that the Veteran was observed discussing re-experiencing symptoms.

If a diagnosis of PTSD is found, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including as a result of the conceded in-service combat stressors or and any stressor related to a fear of hostile military activity.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




